Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 22, 2015

The Court of Appeals hereby passes the following order:

A16A0287. OSCEOLA KELLY v. THE STATE.

      A jury found Osceola Kelly guilty of numerous offenses, including murder, and
his conviction was affirmed on appeal. Kelly v. State, 267 Ga. 252 (477 SE2d 110)
(1996). Kelly filed a post-conviction motion to recuse the judge, which the trial court
denied. Kelly filed this appeal.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”). The
Supreme Court’s jurisdiction over murder cases includes appeals from orders
resolving post-judgment motions in such cases. See Simpson v. State, 292 Ga. 764
(740 SE2d 124) (2013). For these reasons, Kelly’s case is hereby TRANSFERRED
to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     10/22/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.